Citation Nr: 1125948	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance, in excess of 10 months and 25 days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel











INTRODUCTION

The Veteran served on active duty from November 1992 to November 1996, and from December 1997 to December 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which awarded entitlement to additional educational assistance of 10 months and 25 days, under Chapter 33, Title 38, United States Code.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.


FINDING OF FACT

The Veteran completed 37 months and 5 days of entitlement under the Montgomery GI Bill program (Chapter 30), and has been awarded 10 months and 25 days of educational assistance benefits under Chapter 33, Title 38, United States Code, totaling a maximum allowable aggregate of 48 months of benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 10 months and 25 days of education benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. §3695 (West 2002); 38 C.F.R. § 21.4020 (2010).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Entitlement to additional educational assistance, in excess of 10 months and 25 days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill)

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520 (2010).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states:

(b)(1)  An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).

38 C.F.R. § 21.9550(b)(1).

Although an individual may be entitled to benefits under various education programs, there is a limit, however, as to the total aggregate period for which any person may received educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).

In December 2008, the Veteran applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under Chapter 30 via VA Form 22-1990.  The Veteran requested these benefits effective August 1, 2008.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.

On June 23, 2009, VA awarded Chapter 33 benefits, in lieu of benefits under Chapter 30.  At that time, the Veteran had previously used 37 months and five days of Chapter 30 benefits.  Accordingly, the Veteran had a maximum aggregate award of 10 months and 25 days of VA education benefits remaining.  See 38 U.S.C.A. § 3013(a)(1).  Therefore, the Veteran's available educational assistance under the Post-9/11 GI Bill is limited to 10 months and 25 days.  Id.  

The evidence of record shows that the Veteran received educational benefits under Chapter 30 for 37 months and 5 days.  The Veteran has not disputed this fact.  Further, the evidence shows that he has been awarded an additional 10 months and 25 days of benefits under Chapter 33.  When combined, the Veteran has been given 48 months of educational benefits between the two programs, which is the maximum amount allowed by law.

Here, the Veteran contends that, because he served on active duty from 1992 to 1996, qualifying for (and using) Chapter 30 benefits accrued during that period, and then re-enlisted for a second period of active service, that he should qualify for two separate VA education benefit awards.  The Board has thoroughly considered the Veteran's eloquent arguments in support of his claim, however the applicable laws and regulations as written preclude a grant of additional benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  While the Board is certainly sympathetic to the Veteran's claim, the Board lacks the authority to disregard the applicable laws, notwithstanding any extenuating circumstances which may have resulted in this appeal.  Congress did not enact any exceptions to the above discussed legal provisions that would permit a grant of the requested benefits.  

As such, the Veteran's claim must be denied.


ORDER

Additional educational assistance, in excess of 10 months and 25 days, under the Post-9/11 GI Bill is denied.



____________________________________________
L. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


